DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group II, Claims 6-9 & 17, in the reply filed on 08/29/2022 is acknowledged.  Applicant withdrew from consideration Claims 1-5 & 10-16 for relating to a nonelected invention.

Claim Objections
Claims 6-8 are objected to because of the following informalities:  
Regarding Claim 6:
In Line 9: Before “one-to-one”, delete “a in”.  Insert ---in a---.
In Line 12: The singular “the sub-pixel” lacks antecedent basis.  Amend to recite the plural ---the sub-pixels---.
In Lines 13-14: The singular “the hole transport unit” lacks antecedent basis.  Amend to recite the plural ---the plurality of hole transport units--- to be consistent with the antecedent in Line 8 of the instant Claim 6.

Regarding Claim 7:
In Line 4: The singular “the hole transport unit” lacks antecedent basis.  Amend to recite the plural ---the plurality of hole transport units--- to be consistent with the antecedent in Line 8 of parent Claim 6.
In Line 5: The “said color direction” lacks antecedent basis.  Amend to recite ---a color direction---.

Regarding Claim 8:
In Line 5:
The singular “the hole transport unit” lacks antecedent basis.  Amend to recite the plural ---the plurality of hole transport units--- to be consistent with the antecedent in Line 8 of parent Claim 6.
The limitation “the red sub-pixels and green sub-pixels” lacks antecedent basis.  Delete “the”.

Appropriate correction is required.






Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2016/0240591 to Song et al. (from hereinafter Song) or, in the alternative, under 35 U.S.C. 103 as obvious over Song in view of U.S. Pre-Grant Pub. 2014/0319483 to Moon et al. (from hereinafter Moon).
Regarding Claim 6 (as best understood), Song teaches a method for reducing color shift of an organic electroluminescent display panel (e.g. 10; see Figs. 1-2 reproduced below for convenience & ¶ [0053-61]), comprising:
providing the organic electroluminescent display panel (10), wherein the organic electroluminescent display panel (10) has a flat surface portion (e.g. 4A/11; see Figs. 1-2 & ¶ [0055-62]) and a curved surface portion (e.g. 4B/12; see Figs. 1-2 & ¶ [0055-62]), and a hole transport layer (e.g. comprising “hole transport layer (HTL)” 222 [located in flat surface portion 4A/11], “optical resonance layer” 230 [located in curved surface portion 4B/12], and “first… [and] second resonance auxiliary layer[s]” 231/232 [also located in curved surface portion 4B/12], each of which Song teaches includes “a hole transport material” ; see Figs. 1-2 & ¶ [0071, 77, 94, & 97]) of the display panel (10) comprises:
a common hole transport layer (222) distributed in the flat surface portion (4A/11) and the curved surface portion (4B/12); and
a plurality of hole transport units (231/232) disposed on the common hole transport layer (222), and in a one-to-one relationship with sub-pixels (e.g. R1-2/G1-2; see ¶ [0062-67, 70, 74-75, 81-82, & 96-97]; the Examiner notes that the instant claim language of “with sub-pixels” does not necessarily include all sub-pixels located in the “flat” or “curved surface portion[s]”;  therefore, the broadest reasonable interpretation of “with sub-pixels” may encompass only the sub-pixels of Song that exhibit the claimed “one-ton-one relationship” with the “plurality of hole transport units” 231/232, which correspond to the sub-pixels R1-2 & G1-2 of Song) of the flat surface portion (4A/11) and the curved surface portion (4B/12);
wherein the hole transport layer (222/230/231/232) of the sub-pixels (R1-2/G1-2) of at least one color (e.g. red, green) has a different thickness (e.g. compare heights H1-H6; see ¶ [0075]) in the flat surface portion (4A/11) and the curved surface portion (4B/12); and
a thickness of the hole transport layer (222/230/231/232) of the sub-pixels (R1-2/G1-2) is the sum of a thickness of the common hole transport layer (222) in the sub-pixels (R1-2/G1-2) and a thickness of the plurality of hole transport units (231/232 of the sub-pixels (R1-2/G1-2);
determining a color shift direction (e.g. “oblique direction”; see ¶ [0058]) of the curved surface portion (4B/12) relative to the flat surface portion (4A/11) at a reference viewing angle (e.g. “perpendicular direction”; see ¶ [0058]); and
adjusting the thickness of the hole transport layer (e.g. heights H1-H6 of layers 222/230/231/232 disclosed in ¶ [0074-75]; Song also teaches in ¶ [0058-59] that optical resonance layer 230 may be implemented so that “the difference in color coordinates of light emitted from the first screen 4A and the second screen 4B may be minimized or reduced, and the user 2 may recognize substantially the same color regardless of whether the light perceived by the user 2 is emitted at the first screen 4A or the second screen 4B”) of the sub-pixels (R1-2/G1-2) in the curved surface portion (4B/12) according to the color shift direction (e.g. “oblique direction”; see ¶ [0058]).
Furthermore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative proportions as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the device of Song is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.

    PNG
    media_image1.png
    1133
    2273
    media_image1.png
    Greyscale

Finally, assuming merely arguendo that Song did not teach the process limitation of “adjusting the thickness of the hole transport layer (222/230/231/232) of the sub-pixels (R1-2/G1-2) in the curved surface portion (4B/12) according to the color shift direction (e.g. “oblique direction”; see ¶ [0058]),” Moon also teaches this limitation.
		Specifically, Moon teaches a similar method for reducing color shift of an organic electroluminescent display panel (e.g. 100; see Figs. 1-6 & ¶ [0045-54]), comprising adjusting the thickness of an analogous hole transport layer (e.g. SAL1-3; see Figs. 4-6 & ¶ [0092 & 96] teaching, “the first surrounding assistant layer SAL1… may include… a hole transport layer”) of sub-pixels (e.g. “surrounding OLED[s]” SOLED1-3; see Figs. 4-6 & ¶ [0092 & 96]) in the curved surface portion (4B/12) according to the color shift direction (e.g. “predetermined angle” tilted from “virtual vertical line” VVL; see ¶ [0076, 84, 89, & 118-121])

Regarding Claim 7 (as best understood), Song and Moon teach the method for reducing color shift of the organic electroluminescent display panel according to claim 6, wherein adjusting the thickness of the hole transport layer (Song 222/230/231/232; Moon CAL1-3/SAL1-3) of the sub-pixels (Song R2/G2/B2; Moon SOLED1-3) in the curved surface portion (Song 4B/12; Moon 120) comprises reducing the thickness of the plurality of hole transport units (Song 231/232; Moon SAL1-3) of the sub-pixels (Song R2/G2/B2; Moon SOLED1-3) of a certain color among red, green, or blue in the curved surface portion (Song 4B/12; Moon 120), if the color shift direction is toward a color direction (e.g. red, green, blue; see Moon ¶ [0055-61, 67-68, 77-78, & 89-92] teaching, “[SAL1]… has a first surrounding assistant thickness SA1 less than the first central assistant thickness CA1 of the first central assistant layer CAL1”).

Regarding Claim 8 (as best understood), Song and Moon teach the method for reducing color shift of the organic electroluminescence display panel according to claim 6, wherein adjusting the thickness of the hole transport layer (Song 222/230/231/232; Moon CAL1-3/SAL1-3) of the sub-pixels (Song R2/G2/B2; Moon SOLED1-3) in the curved surface portion (Song 4B/12; Moon 120) comprises reducing the thickness of the common hole transport layer (Song 222; Moon SAL1-3) in the curved surface portion (Song 4B/12; Moon 120) and increasing the thickness of the plurality of hole transport units (Song 231/232; Moon SAL1-3) of the red sub-pixels (Song R2; Moon SOLED1) and green sub-pixels (Song G2; Moon SOLED2), if the color shift direction is toward blue direction (the Examiner notes that because this limitation “if the color shift direction…” is a conditional limitation, the Examiner is treating it as an optional limitation because neither Song and Moon teach that the “color shift direction is toward blue direction”).




Claims 9 & 17 is/are rejected under 35 U.S.C. 103 as obvious over Song and Moon, as applied to Claims 7 & 8 above, and further in view of Chinese Patent No. 108461041-A to Ji et al. (from hereinafter Ji; citations thereto reference the attached English-language translation).
Regarding Claims 9 & 17, Song and Moon teach the method for reducing color shift of the organic electroluminescence display panel according to claims 7 & 8, respectively.
	Song and Moon may not explicitly teach:
wherein determining a color shift direction (Song “oblique direction”, ¶ [0058]; Moon “tilted at a predetermined angle”, ¶ [0084]) of the curved surface portion (Song 4B/12; Moon 120) relative to the flat surface portion (Song 4A/11; Moon 110) comprises:
obtaining chromaticity coordinate values of the flat surface portion (Song 4A/11; Moon 110) and the curved surface portion (Song 4B/12; Moon 120) at the reference viewing angle; and
comparing a positional direction of the chromaticity coordinate value of the curved surface portion (Song 4B/12; Moon 120) relative to the chromaticity coordinate value of the flat surface portion (Song 4A/11; Moon 110) in a chromaticity system, wherein the positional direction represents the color shift direction.

Ji does teach a similar method for reducing color shift of an organic electroluminescent display panel (e.g. Figs. 8-18):
wherein determining a color shift direction (of “colour shift area” 2; see Fig. 8) of a curved surface portion (2) relative to the flat surface portion (e.g. “reference area” 1) comprises:
obtaining chromaticity coordinate values of the flat surface portion (1) and the curved surface portion (2) at the reference viewing angle; and
comparing a positional direction of the chromaticity coordinate value of the curved surface portion (2) relative to the chromaticity coordinate value of the flat surface portion (1) in a chromaticity system, wherein the positional direction represents the color shift direction.
(see attached Ji teaching a method of “collecting the colour coordinate of the reference region in the reference view through step S2, the obtained color coordinate standard as comparison, obtaining a chromatic coordinate value of the region. the colour coordinate by calculating the difference value of the reference area and the colour area, determining the thickness of at least one film layer HTL, HIL, EIL or ETL in the adjusting value, the colour coordinate to make the colour shift region and the colour coordinate of the reference region in the first predetermined difference range” and their disclosed method “effectively improve[s] the visual perception and display effect of the display device”)

Furthermore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement Ji’s method of determining a color shift direction as claimed, because Ji teaches that their disclosed method “effectively improve[s] the visual perception and display effect of the display device.”
Finally, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement Ji’s method of determining a color shift direction as claimed, because Ji demonstrates that this method is an art-recognized equivalent process used for the same purpose of improving display characteristics of a flexible display device (see MPEP § 2144.05 IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892